EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Christopher McDonald on 7/22/2022. The application has been amended as follows: In claim 18, line 6, replace “the tubular holder” with “a tubular holder”.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 18 are amended. Claims 2-3, 9-10 and 23 are cancelled. Claims 18-22 are rejoined. Claims 1, 4-8 and 11-22 are allowed.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 4/18/2022 is overcome.

Election/Restrictions
Claims 1, 4-8 and 11-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/1/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 4-8 and 11-22 are allowed. The following is a statement of the examiner’s reasons for allowance:
Siegel (US 2,907,686) teaches a substitute for tobacco composed of a non toxic fuel composed of activated carbon (column 2, lines 46-71) that is admixed with a flavoring agent in an alcohol base (column 3, lines 17-47) that is released when the carbon is combusted so that it passes into both the mouth and nose of a user (column 4, lines 27-49), indicating that the flavor is provided both internally and externally of the device. Siegel teaches that the flavorings are distributed throughout the activated carbon fuel (column 3, lines 17-47). However, Siegel does not teach or suggest a flavorant gradient.
Griffith Jr. (US 2013/0255702) teaches an article for oral delivery of inhalable materials [0009] in which the concentration of a vapor precursor and/or flavor decrease along the length of a substrate to provide different material amounts to a user in different puffs [0093]. It is evident that the gradient extends along the length of the substrate. However, Griffith Jr. does not teach or suggest a flavorant gradient in the radial direction. One of ordinary skill in the art would recognize that, while a user can be provided with different material amounts in different puffs through a concentration gradient in the longitudinal direction, this teaching is irrelevant to a radial gradient since the gradient would occur within a longitudinal section associated with a single puff.
Gourdin-Bertin (WO 2014/140168) teaches a smoking article having a non-tobacco combustible (abstract) having a psychoactive compound impregnated or injected into it at a gradient that maintains the per puff content of the psychoactive compound (page 11, lines 1-5). However, Gourdin-Bertin does not teach or suggest the gradient being in the radial direction.
The prior art does not teach or suggest a combustible fuel source having a flavorant gradient in the longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747 

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715